DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statements filed 3/30/2021, 1/31/2022, 4/22/2022 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10, 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,983,268 B2 (hereinafter “the ‘268 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the present application are obvious variation of the patented claims of the ‘268 patent.

	Regarding claim 1, the ‘268 patent claims: an interferometric measurement system for measuring an optical fiber (col. 20, ll. 14-15), the optical fiber comprising multiple primary cores and an auxiliary core, the system comprising: interferometric detection circuitry configured to detect measurement interferometric pattern data associated with each of the multiple primary cores and the auxiliary core; and data processing circuitry configured to: determine a shape of the optical fiber based on the detected measurement interferometric pattern data for the multiple primary cores, determine a difference between a predicted phase or strain value of the auxiliary core and a measurement-based phase or strain value of the auxiliary core based on the detected measurement interferometric pattern data for the multiple primary cores and the auxiliary core (col. 20, ll. 15-30). 
	Although the ‘268 patent claims the data processing circuitry configured for determining “an unreliability” of the determined shape of the optical fiber, instead of “an error associated” with the determined shape of the optical fiber as claimed in the present application, such an “error” is an obvious result from the “unreliability” determined by the patented claim of the ‘268 patent (i.e. unreliability naturally results in error). As such, the claimed limitations of the present application are mere obvious variation of the patented claims of the ‘268 patent.
	
	Regarding claim 2, the ‘268 patent claims that the unreliability is determined based on the difference between the predicted value and the measured value (col. 20, ll. 31-32). As such, an “error” as claimed in claim 2 would also result from such difference and unreliability.

	Regarding claim 3, the ‘268 patent claims that the data processing circuitry is further configured to cause a precautionary action in response to the error (col. 20, ll. 33-34).
	
	Regarding claim 4, the ‘268 patent claims that the data processing circuitry is configured to take the precautionary action by causing the precautionary action in response to the unreliability exceeding a predetermined threshold (col. 20, ll. 35-38). However, it does not explicitly claim that this precautionary action is to perform at least one action selected from the group consisting of: labeling the determined shape of the optical fiber as unreliable; generating a fault signal for display; generating an alarm; stopping operation of the interferometric measurement system; or stopping operation of a machine associated with the optical fiber, in the manner claimed in the present application. Nevertheless, all of these actions are well known precautionary actions to one of ordinary skill in the art. Any unreliability or errors in the measured value would necessarily prompt one of ordinary skill in the art to take at least one of the claimed actions, in order to take immediate remedial measures. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘268 patent to claim at least one action selected from the group consisting of: labeling the determined shape of the optical fiber as unreliable; generating a fault signal for display; generating an alarm; stopping operation of the interferometric measurement system; or stopping operation of a machine associated with the optical fiber, in the manner claimed in the present application.

	Regarding claim 5, the ‘268 patent claims stopping operation of a system associated with the interferometric measurement system based on the unreliability determination (col. 21, ll. 20-22). However, it does not explicitly claim determination of electronic or optical error based on the determined unreliability or error. On the other hand, when unreliability determination is made in accordance with the claims of the ‘268 patent, one of ordinary skill in the art would readily refer to such a result as either electronic or optical unreliability and error in the interferometric system. Such error determination would have necessarily resulted from the unreliability determination of the ‘268 patent and therefore the claimed limitations of the present application are fully anticipated by the claimed limitations of the ‘268 patent.

	Regarding claim 6, the ‘268 patent does not explicitly claim that the data processing circuitry is configured to extract parameters relating to physical configuration of the primary and auxiliary cores based on calibration measurement, as claimed in the present application. However, calibration measurements are well known and common in the art. The ‘268 patent does claim that the data processing circuitry is configured to determine physical configuration of the primary and auxiliary cores based on strain measurements. Although the ‘268 patent further discloses the data processing circuitry calculating the predicted strain measurements, having a calibration measurement in the manner claimed in the present application would have been recognized by one of ordinary skill in the art because it allows for more accurate and precise calculation of predicted physical parameters of the primary and auxiliary cores. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘268 patent to claims the data processing circuitry being configured to extract parameters relating to physical configuration of the primary and auxiliary cores based on calibration measurement, as claimed in the present application.

	Regarding claim 7, the ‘268 patent claims that the data processing circuitry is configured to determine the shape of the optical fiber by determining parameters equal in number to the multiple primary cores (col. 20, ll. 39-42).

	Regarding claim 8, the ‘268 patent claims that the parameters are selected from the group consisting of pitch bending, yaw bending, twist, common mode strain, and temperature of the optical fiber (col. 20, ll. 43-49).

	Regarding claim 9, the ‘268 patent claims that the data processing circuitry is configured to determine the difference between the predicted phase or strain value of the auxiliary core and the measurement-based phase or strain value of the auxiliary core by: determining strains in the multiple primary cores based on the measurement interferometric pattern data for the multiple primary cores; calculating a predicted strain in the auxiliary core based on a physical model of the optical fiber and the determined strains in the multiple primary cores; determining a measurement-based strain in the auxiliary core based on the measurement interferometric pattern data for auxiliary core; and calculating the difference using the predicted strain and the measurement-based strain in the auxiliary core (col. 20, ll. 50-65).

	Regarding claim 10, the ‘268 patent claims that the data processing circuitry is configured to determine the difference between the predicted phase or strain value of the auxiliary core and the measurement-based phase or strain value of the auxiliary core by: tracking optical phase signals based on the measurement interferometric pattern data for the multiple primary cores and the auxiliary core compared with reference interferometric pattern data determined for the multiple primary cores and the auxiliary core; calculating derivatives of the optical phase signals for the multiple primary cores; determining a predicted optical phase derivative for the auxiliary core based on the calculated derivatives of the optical phase signals for the multiple primary cores; integrating the predicted optical phase derivative for the auxiliary core to obtain a predicated optical phase for the auxiliary core; and comparing the predicted optical phase for the auxiliary core with the tracked optical phase signal for the auxiliary core (col. 20, ll. 66- col. 21, ll. 19).
	
	Regarding claim 12, the ‘268 patent claims a method for measuring an optical fiber (col. 21, ll. 23-24), the optical fiber comprising multiple primary cores and an auxiliary core, the method comprising: detecting measurement interferometric pattern data associated with each of the multiple primary cores and the auxiliary core; processing the detected measurement interferometric pattern data for the multiple primary cores to determine a shape of the optical fiber; determining a difference between a predicted phase or strain value of the auxiliary core and a measurement-based phase or strain value of the auxiliary core based on the detected measurement interferometric pattern data for the multiple primary cores and the auxiliary core (col. 21, ll. 24-37).
Although the ‘268 patent claims a step of determining “an unreliability” of the determined shape of the optical fiber, instead of “an error associated” with the determined shape of the optical fiber as claimed in the present application, such an “error” is an obvious result from the “unreliability” determined by the patented claim of the ‘268 patent (i.e. unreliability naturally results in an error). As such, the claimed limitations of the present application are mere obvious variation of the patented claims of the ‘268 patent.

Regarding claim 13, the ‘268 patent claims detecting unreliability (therefore error) comprises determining that the difference exceeds a predetermined amount (col. 21, ll. 42-45).

Regarding claim 14, the ‘268 patent claims causing a precautionary action in response to the unreliability and error (col. 21, ll. 40-41).

	Regarding claim 15, the ‘268 patent claims determining the shape of the optical fiber by determining parameters equal in number to the multiple primary cores (col. 20, ll. 39-42).

Regarding claim 16, the ‘268 patent claims determining the difference between the predicted phase or strain value of the auxiliary core and the measurement-based phase or strain value of the auxiliary core comprises: determining strains in the multiple primary cores based on the measurement interferometric pattern data for the multiple primary cores; calculating a predicted strain in the auxiliary core based on a physical model of the optical fiber and the determined strains in the multiple primary cores; determining a measurement-based strain in the auxiliary core based on the measurement interferometric pattern data for the auxiliary core; and calculating the difference using the predicted strain and the measurement-based strain in the auxiliary core (col. 21, ll. 55- col. 22, ll. 2).

Regarding claim 17, the ‘268 patent claims determining the difference between the predicted phase or strain value of the auxiliary core and the measurement-based phase or strain value of the auxiliary core comprises: tracking optical phase signals based on the measurement interferometric pattern data for the multiple primary cores and the auxiliary core as compared to reference interferometric pattern data determined for the multiple primary cores and the auxiliary core; calculating derivatives of the optical phase signals for the multiple primary cores; determining a predicted optical phase derivative for the auxiliary core based on the calculated derivatives of the optical phase signals for the multiple primary cores; integrating the predicted optical phase derivative for the auxiliary core to obtain a predicated optical phase for the auxiliary core; and comparing the predicted optical phase for the auxiliary core with the tracked optical phase signal for the auxiliary core (col. 22, ll. 3-23).

Regarding claim 18, the ‘268 patent claims a system for measuring an optical fiber, the optical fiber comprising multiple primary cores and an auxiliary core, the system comprising: means to interferometrically interrogate the multiple primary cores and the auxiliary core to obtain interferometric pattern data for the multiple primary cores and the auxiliary core; and means to process the measurement interferometric pattern data to: determine a shape of the optical fiber from the measurement interferometric pattern data for the multiple primary cores, determine a difference between a predicted phase or strain value of the auxiliary core and a measurement-based phase or strain value of the auxiliary core from the measurement interferometric pattern data for the multiple primary cores and the auxiliary core (col. 20, ll. 14-34). 
Although the ‘268 patent claims the data processing circuitry configured for determining “an unreliability” of the determined shape of the optical fiber, instead of “an error associated” with the determined shape of the optical fiber as claimed in the present application, such an “error” is an obvious result from the “unreliability” determined by the patented claim of the ‘268 patent (i.e. unreliability naturally results in error). As such, the claimed limitations of the present application are mere obvious variation of the patented claims of the ‘268 patent.

Regarding claim 19, the ‘268 patent claims the means to process the measurement interferometric pattern data determines the difference by: determining strains in the multiple primary cores based on the measurement interferometric pattern data for the multiple primary cores; calculating a predicted strain in the auxiliary core based on a physical model of the optical fiber and the determined strains in the multiple primary cores; determining a measurement-based strain in the auxiliary core based on the measurement interferometric pattern data for the auxiliary core; and calculating the difference using the predicted strain and the measurement-based strain in the auxiliary core (col. 20, ll. 50-65).

	Regarding claim 20, the ‘268 patent claims the means to process the measurement interferometric pattern data determines the difference by: tracking optical phase signals based on the measurement interferometric pattern data for the multiple primary cores and the auxiliary core as compared to reference interferometric pattern data determined for the multiple primary cores and the auxiliary core; calculating derivatives of the optical phase signals for the multiple primary cores; determining a predicted optical phase derivative for the auxiliary core based on the calculated derivatives of the optical phase signals for the multiple primary cores; integrating the predicted optical phase derivative for the auxiliary core to obtain a predicated optical phase for the auxiliary core; and comparing the predicted optical phase for the auxiliary core with the tracked optical phase signal for the auxiliary core (col. 20, ll. 66- col. 21, ll. 19).

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘268 patent in view of US Patent Application Publication No. US 2017/0235043 A1 to Amma et al. (hereinafter “Amma”).

The ‘268 patent claims an interferometric measurement system in accordance with claim 1 as already discussed above. However, it does not explicitly claim the optical fiber wherein the multiple primary cores comprise a center core and peripheral cores at a first radial distance from the center core, and wherein the auxiliary core is at a second radial distance from the center core, the second radial distance different by at least 10% from the first radial distance. On the other hand, such an optical fiber is known in the art, as taught by Amma. 
Amma discloses an optical fiber comprising: a plurality of cores comprising: a central core (i.e. any one of the cores in the layer “LY2” in Fig. 1), and a plurality of peripheral cores (any one of the cores in the layers “LY3” and “LY4” in Fig. 1), the plurality of peripheral cores comprising four or more peripheral cores (Fig. 1), wherein each peripheral core of the plurality of peripheral cores is at a respective radius distance from the central core (Fig. 1), and wherein one of more of the plurality of peripheral cores is at a first radius distance from the central core and the remaining peripheral cores of the plurality of peripheral cores is at a second radius distance from the central core (i.e. “LY3” vs. “LY4”), and wherein the plurality of peripheral cores has an average radius distance from the central core, and wherein a difference between the first radius distance and the second radius distance is at least 10% of the average radius distance (this is necessarily true for the cores depicted in Amma, since paragraph [0056] explicitly discloses that the center-to-center pitch of the cores shown in Fig. 1 is 20 microns to 34 microns). 
Such a multicore optical fiber would have been readily recognized as advantageous and desirable to one of ordinary skill in the art since it would allow for large-capacity, long distance optical communications transport. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the claims of the ‘268 patent to claim that the multiple primary cores comprise a center core and peripheral cores at a first radial distance from the center core, and wherein the auxiliary core is at a second radial distance from the center core, the second radial distance different by at least 10% from the first radial distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/            Primary Examiner, Art Unit 2874